DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07-Apr-2021 has been entered.
Drawings
The drawings were received on 07-Apr-2021.  These drawings are accepted.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Puiseux (FR 3028904) (machine translation attached).
Regarding independent claim 1, Puiseux discloses a brake assembly (see FIGS. 3, 4; machine translation, page 5) comprising: a one piece brake rotor (2) having an axis of rotation (O) (see FIGS. 3, 4), and including a central aperture and projections (30) extending radially inward toward the axis (see FIG. 3), the projections being without an internal cavity (see FIG. 3); and a hub (4) arranged within the central aperture (see FIGS. 3, 4), and including through holes (32) spaced about a circumference of the hub (see FIG. 3); wherein the projections are arranged in the through holes to thereby connect the rotor to the hub (see FIGS. 3, 4); wherein the projections are capable of radially moving with respect to the through holes without disconnecting the rotor from the hub (see FIGS. 3, 4; see also machine translation, page 2, line 31 to page 3, line 2; page 5, lines 18-23), and wherein when heated, the projections expand radially inward through the through holes (see FIGS. 3, 4; see also machine translation, page 2, line 31 to page 3, line 2; page 5, lines 18-23).  
see FIG. 3); and a direction of each of the through holes is radial to the axis (see FIG. 3, machine translation, page 7, line 5).  
Regarding claim 3, Puiseux discloses that the projections extend completely through the through holes (see FIG. 3).  
Regarding claim 4, Puiseux discloses that a clearance is provided between the projections and the through holes (see machine translation, page 5, lines 11-13) so as to allow for radial movement of the projections with respect to the through holes (see machine translation, page 5, lines 18-23). 
Regarding claim 6, Puiseux discloses that the hub includes a rim in which the through holes are arranged (see FIGS. 3, 4); and the projections extend through the rim (see FIGS. 3, 4).  
Regarding claim 7, Puiseux discloses that the rim includes a radially inward-facing side and a radially outward-facing side (see FIG. 3); and the projections extend through the rim from the radially outward-facing side to the radially inward-facing side (see FIG. 3).  
Regarding claim 9, Puiseux discloses that the brake assembly further comprises coverings (34) arranged on the projections (see FIG. 3), the coverings prevent the projections from contacting the hub (see FIG. 3); the coverings are fixed relative to the through holes by lips on either side of the through holes (see FIG. 3); and the projections expand radially inward through the coverings when heated (see FIGS. 3, 4; see also machine translation, page 2, line 31 to page 3, line 2; page 5, lines 18-23).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Puiseux (FR 3028904) (machine translation attached), as applied to claim 1, above, and further in view of Giorgetti (US 6,152,270).
Regarding claim 5, Puiseux does not disclose two friction plates separated by a gap and joined by veins arranged in the gap, and the projections extend from only one of the two friction plates and are axially spaced outboard from the gap.  
Giorgetti teaches a brake assembly (see FIGS. 1, 2, 4) comprising a brake rotor (3) comprising a plurality of projections (see FIG. 1, (16); FIG. 2, (21); FIG. 4, (31)), a hub (4) including through holes (see FIG. 1, (17); FIG. 2, (22), FIG. 5, (33)), a first friction plate (5) and a second friction plate (6) separate from the first friction plate by a gap (see FIGS. 1, 2, 4) and joined by vanes (7) arranged in the gap (see FIGS. 1, 2, 4), wherein the projections extend from only one of the two friction plates (see FIGS. 1, 2) and are axially spaced from the gap (see FIGS. 1, 2) or aligned (see FIG. 4) with the gap.
It would have been obvious to configure the rotor of Puiseux with two friction plates, wherein the projections extend from only one of the two frictions plates, as taught by Giorgetti, to provide ventilation ducts that improve airflow and cooling of the rotor (see e.g. Giorgetti, FIGS. 1, 2, 4; col. 1, lines 10-15).  
Claims 10-12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Puiseux (FR 3028904) (machine translation attached) in view of Breslin et al. (US 7,267,882) and Becker (US 2010/0025169).
Regarding claim 10, Puiseux discloses a method of making a brake assembly (see FIGS. 3, 4; machine translation, page 5) comprising: providing a one-piece brake rotor (2) having an axis of rotation (O) (see FIGS. 3, 4), and including a central aperture and integral solid projections (30) extending radially inward toward the axis (see FIG. 3), the projections being without an internal cavity (see FIG. 3); forming an aluminum alloy hub (4) (see machine translation, page 5, line 28) arranged within the central aperture of the rotor (see FIGS. 3, 4), the hub including through holes (32) spaced about a circumference of the hub; wherein the projections are arranged in the through holes to thereby connect the rotor to the hub (see FIGS. 3, 4); wherein the projections are capable of radially moving with respect to the through holes without disconnecting the rotor from the hub (see FIGS. 3, 4; see also machine translation, page 2, line 31 to page 3, line 2; page 5, lines 18-23); and wherein when heated, the projections expand radially inward through the through holes (see FIGS. 3, 4; see also machine translation, page 2, line 31 to page 3, line 2; page 5, lines 18-23).  
Puiseux does not disclose that brake rotor comprises an aluminum ceramic composite material.  
Breslin teaches a brake rotor comprising an aluminum ceramic composite material (see Abstract, col. 8, lines 55-58).  
It would have been obvious to from the rotor of Puiseux from an aluminum ceramic composite material to provide a rotor that has improved strength, wear resistance, high temperature compatibility and reduced weight relative to the iron rotor (see e.g. Breslin, col. 1, lines 26-30).  
Puiseux does not disclose arranging the rotor in a mold; introducing a molten alloy into the mold; and solidifying the molten alloy to form a hub arranged within the central aperture.  
see Abstract, FIGS. 1-4) comprising: providing a brake rotor (2); arranging the rotor in a mold (see ¶¶ 0045, 0046); introducing a molten aluminum alloy into the mold (see ¶¶ 0045, 0046); and solidifying the aluminum alloy to form a hub arranged within the central aperture of the rotor (see ¶¶ 0045, 0046).
It would have been obvious to form the brake assembly of Puiseux with the molding method of Becker to utilize a known method for connecting a composite brake rotor and hub assembly in a manner that allows for thermal expansion/contraction of the rotor relative to the hub while securely attaching the rotor to the hub (see e.g. Becker, ¶¶ 0026, 0027, 0045, 0046).
Regarding claim 11, Puiseux discloses that the rotor includes a radially inward facing surface from which the projections extend radially inward toward the axis (see FIG. 3).  
Regarding claim 12, Puiseux discloses that a clearance is provided between the projections and the through holes (see machine translation, page 5, lines 11-13) to thereby allow for radial movement of the projections with respect to the through holes (see machine translation, page 5, lines 18-23).  
Regarding claim 14, Puiseux discloses that the hub includes a circumferential rim in which the through holes are arranged (see FIGS. 3, 4).  
Regarding claim 15, Puiseux discloses arranging coverings (34) on the projections (see FIGS. 3, 4), wherein: the coverings are fixed relative to the through holes by lips on either side of the through holes (see FIGS. 3, 4); and the projections expand radially inward through the coverings when heated (see FIGS. 3, 4).  
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Puiseux (FR 3028904) (machine translation attached), Breslin et al. (US 7,267,882) and Becker (US 2010/0025169), as applied to claim 10, above, and further in view of Giorgetti (US 6,152,270).

Giorgetti teaches a brake assembly (see FIGS. 1, 2, 4) comprising a brake rotor (3) comprising a plurality of projections (see FIG. 1, (16); FIG. 2, (21); FIG. 4, (31)), a hub (4) including through holes (see FIG. 1, (17); FIG. 2, (22), FIG. 5, (33)), a first friction plate (5) and a second friction plate (6) separate from the first friction plate by a gap (see FIGS. 1, 2, 4) and joined by vanes (7) arranged in the gap (see FIGS. 1, 2, 4), wherein the projections extend from only one of the two friction plates (see FIGS. 1, 2) and are axially spaced from the gap (see FIGS. 1, 2) or aligned (see FIG. 4) with the gap.
It would have been obvious to configure the rotor of Puiseux with two friction plates, wherein the projections extend from only one of the two frictions plates, as taught by Giorgetti, to provide ventilation ducts that improve airflow and cooling of the rotor (see e.g. Giorgetti, FIGS. 1, 2, 4; col. 1, lines 10-15).  
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Puiseux (FR 3028904) (machine translation attached), Breslin et al. (US 7,267,882) and Becker (US 2010/0025169), as applied to claims 10 and 14, above, and further in view of Kim et al. (US 2014/0124308).
Regarding claim 16, Puiseux does not disclose that the rim includes depressions in an edge of the rim, and the depression are arranged circumferentially between the through holes.
Kim teaches a method of making a brake assembly (see Abstract, FIG. 3) comprising a providing a hub (10) having a circumferential rim in which through holes (12) are provided (see FIG. 3), wherein the rim includes depressions in an edge of the rim (see FIG. 3, depressions located between adjacent through-holes), and the depressions are arranged circumferentially between through-holes (see FIG. 3).  
.  
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Puiseux (FR 3028904) (machine translation attached) in view of Giorgetti (US 6,152,270).
Regarding claim 18, Puiseux discloses a brake assembly (see FIGS. 3, 4; machine translation, page 5) comprising: a one-piece brake rotor (2) having an axis of rotation (O) (see FIGS. 3, 4), and including a central aperture and projections (30) extending radially inward toward the axis (see FIG. 3), the projections being without an internal cavity (see FIG. 3); and a hub (4) arranged within the central aperture (see FIGS. 3, 4), and including through holes (32) spaced about a circumference of the hub (see FIG. 3); wherein the projections are arranged in the through holes to thereby connect the rotor to the hub (see FIGS. 3, 4); and wherein the projections expand radially inward through the through holes when heated (see FIGS. 3, 4; see also machine translation, page 2, line 31 to page 3, line 2; page 5, lines 18-23).  
Puiseux does not disclose that the rotor includes a first friction plate, and a second friction plate separated from the first friction plate by a gap; wherein the projections are axially spaced outboard from the gap.
Giorgetti teaches a brake assembly comprising (see FIGS. 1, 2, 4) comprising a brake rotor (3) comprising a plurality of projections (see FIG. 1, (16); FIG. 2, (21); FIG. 4, (31)), a hub (4) including through holes (see FIG. 1, (17); FIG. 2, (22), FIG. 5, (33)), a first friction plate (5) and a second friction plate (6) separate from the first friction plate by a gap (see FIGS. 1, 2, 4), wherein the projections are spaced outboard (see FIG. 1), inboard (see FIG. 2), or aligned (see FIG. 4) with the gap.
It would have been obvious to configure the rotor of Puiseux with two friction plates separated by a gap, wherein the projections are axially spaced outboard from the gap, as taught by Giorgetti, to see e.g. Giorgetti, FIGS. 1, 2, 4; col. 1, lines 10-15).  
Regarding claim 19, Puiseux discloses that the projections are capable of radially moving with respect to the through holes without disconnecting the rotor from the hub (see FIGS. 3, 4; see also machine translation, page 2, line 31 to page 3, line 2; page 5, lines 18-23).  
Response to Arguments
Applicant’s arguments with respect to claims 1, 10 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 8, 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988.  The examiner can normally be reached on Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS J LANE/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        

April 20, 2021